DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubokawa (2004/0172928 A1).
Regarding to claims 1, 11-15, 17 and 20, Kubokawa teaches an air filter assembly (10 in Fig. 1) comprising: a pleated air filter media (20 in Fig. 1, paragraph 0022) having an upstream surface (22), a downstream surface (26), a first side end (24), and a second side end (24); a wire netting (42 in Figs. 5 & 6, paragraph 0022) adjoined to the downstream surface of the air filter media (20); a graspable end member (28 in Figs. 5, 6, 7 & 9, paragraph 0019) adjoined to each of the first and second side 
Regarding to claim 2, Kubokawa shows in Figure 5 that the first and second side ends of the air filter media (20) run parallel to the pleats of the air filter media (20).
Regarding to claims 4-7, Kubokawa teaches the frame (11) further comprising a partition wall (42 in Fig. 5) disposed within each of the first and second side walls for retaining the efficiency grid, wherein the efficiency grid comprises a plurality of spaced apart vertical wires (50 in Figs. 1 & 3) extending between the first and second end walls, and a plurality of spaced apart horizontal wires (51 in Fig. 1) extending between the first and second side walls, providing structural support for the air filter media (20) during operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-10, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubokawa (2004/0172928 A1), as applied supra, in view of Bishop (3,774,377).
Regarding to claims 3, 8-10, 16, 18 and 19, Kubokawa discloses an air filter assembly (10 in Fig. 1) comprising: a pleated air filter media (20 in Fig. 1, paragraph 0022) having an upstream surface (22), a downstream surface (26), a first side end (24), and a second side end (24); a wire netting (42 in Figs. 5 & 6, paragraph 0022) adjoined to the downstream surface of the air filter media (20); a graspable end member (28 in Figs. 5, 6, 7 & 9, paragraph 0019) adjoined to each of the first and second side ends (24) of the air filter media (20); a metal frame (11) configured to releasably retain the air filter media (20), the frame (11) having first and second ends walls and first and second side walls (12 & 13); a closure assembly (38, paragraph 0026) for securing the air filter media (20) within the frame (11), the closure assembly (38) comprising a fastener (59, paragraph 0025) with hinge member (57) pivotably coupled to at least one of the first and second side walls and configured to fasten to at least one of the first and second end walls (see details of Fig. 1); and an efficiency grid (62 & 63 in Fig. 1) retained within the frame (11).  However, Kubokawa does not disclose the side walls of the frame being C-shaped nor the spring-loaded fastener comprising first leg and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 09, 2021